J-S33030-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 THOMAS MCNALT                          :
                                        :
                   Appellant            :   No. 59 EDA 2021

    Appeal from the Judgment of Sentence Entered December 18, 2018
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0000534-2011

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 THOMAS MCNALT                          :
                                        :
                   Appellant            :   No. 63 EDA 2021

    Appeal from the Judgment of Sentence Entered December 18, 2018
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0008516-2017


BEFORE: BOWES, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY NICHOLS, J.:                      FILED JANUARY 19, 2022

     Appellant Thomas McNalt appeals from the judgments of sentence

imposed after he pled guilty to possession with intent to deliver (PWID) and

related offenses at Docket No. 8516-2017 and was found in violation of his

probation sentence at Docket No. 534-2011. Appellant claims that the trial

court erred in accepting his guilty plea at Docket No. 8516-2017 and
J-S33030-21



challenges the discretionary aspects of the sentence imposed at both docket

numbers. We affirm.

       The trial court summarized the underlying facts and procedural history

of these matters as follows:

       With respect to [Docket No.] 534-2011, Appellant [] entered into
       a negotiated plea to [PWID] before this court on March 28, 2011,
       and was sentenced to six to twenty-three months of confinement,
       followed by two years of probation. On February 25, 2016,
       following a violation of probation (VOP) hearing, this court
       revoked Appellant’s probation and imposed a VOP sentence of five
       years of probation.

       With respect to [Docket No.] 8516-2017, Appellant was observed
       selling narcotics to a confidential informant [(CI)] for the
       Philadelphia Police on multiple occasions between June 2, 2017,
       and July 12, 2017. On July 12, 2017, Philadelphia Police officers
       executed a search warrant on Appellant’s home. Inside the home,
       which Appellant shared with his mother, officers recovered
       marijuana, a white substance alleged to be crack cocaine, plastic
       baggies and containers, and prerecorded buy money from the CI’s
       purchases. Officers also found a safe containing a loaded .45
       Taurus revolver with an obliterated serial number and $4895 in
       [United States] currency. Appellant is ineligible to possess a
       firearm due to previous drug convictions.

       As a result of these events, Appellant was arrested and charged
       with [PWID], conspiracy, violations of the uniform firearms act
       (VUFA), and related offenses. On October 9, 2018, Appellant
       entered into a non-negotiated guilty plea before this court to
       PWID, conspiracy, and VUFA.[1] On December 18, 2018, this court
       sentenced Appellant to three to six years of imprisonment for
       PWID and conspiracy, to be served consecutively, and ten years
       of probation for VUFA. This court also found Appellant to be in
       direct violation of [the court’s] probation [at Docket No.] 534-
       2011, and revoked probation and imposed a VOP sentence of four


____________________________________________


1  35 P.S. § 780-113(a)(30), 18 Pa.C.S. §§ 903(c), and 6105(a)(1),
respectively.

                                           -2-
J-S33030-21


        to eight years of confinement, to be served concurrently to the
        sentence imposed on the open case.

        Appellant filed a motion for reconsideration of sentence on
        December 26, 2018 [at each trial court docket]. . . . No direct
        appeal was filed. On March 22, 2019, Appellant filed a pro se
        petition pursuant to the Post Conviction Relief Act (PCRA) [42
        Pa.C.S. §§ 9541-9546]. On April 25, 2019, Appellant’s motion for
        reconsideration was denied by operation of law. [The trial court
        subsequently appointed PCRA counsel, who filed amended
        petitions on Appellant’s behalf.] On October 19, 2020, this court
        granted Appellant’s PCRA request for reinstatement of appellate
        rights and denied his request for reinstatement of post-sentence
        motions. On November 17, 2020, this court amended the order
        to allow additional time for filing a direct appeal in light of
        difficulties communicating with inmates in state prison due to
        COVID-19.

Trial Ct. Op., 3/15/21, at 1-3.

        Appellant filed a notice of appeal on December 15, 2020, at each trial

court docket and subsequently filed a court-ordered Rule 1925(b) statement.2

The trial court issued a Rule 1925(a) opinion in which it concluded that

Appellant had waived his challenge to the guilty plea but addressed the merits

of Appellant’s sentencing claim. See Trial Ct. Op. at 3-7.

        On February 23, 2021, this Court issued a rule to show cause as to why

the appeals should not be quashed as untimely.             See Order, 2/23/21.

Appellant filed a response stating that his appeal was timely in light of the trial

court’s order November 17, 2020 order, which purported to extend the appeal

deadline to December 17, 2020. This Court subsequently discharged the rule

to show cause and referred the issue to this panel for disposition.

____________________________________________


2   On March 8, 2021, this Court sua sponte consolidated the instant appeals.

                                           -3-
J-S33030-21



      On appeal, Appellant raises the following issues:

      1. Did the [trial] court err in accepting [Appellant’s] guilty plea as
         knowing, intelligent and voluntary when there was no oral
         colloquy as to the charges, no review on the record of the
         written colloquy and maximum sentence possible for each
         charge, and no written or oral colloquy as to the drug type or
         maximum statutory sentence possible for each offense?

      2. Was the trial court’s consecutive state sentence of six to twelve
         years on the open plea and the sentence of four to eight years
         on the violation of probation matter excessive under the
         circumstances in this case, without providing adequate
         reasons, and a manifest abuse of discretion in that
         [Appellant’s] presentence report indicated he never had
         received previous drug treatment, nor ever knew his father,
         and [Appellant] presented at sentencing his acceptance of
         responsibility, strong community supports, a lack of violence in
         his history, a strong work history, participation in and
         graduation from many prison programs while incarcerated pre-
         trial, and the court went significantly above the request by the
         Commonwealth of four to eight years of incarceration?

Appellant’s Brief at 3.

                            Timeliness of Appeal

      Initially, we must address whether Appellant’s appeals are timely.

“When the trial court issues an order reinstating an appellant’s appeal rights,

the appellant must file the appeal within 30 days of the order reinstating the

appeal rights.” Commonwealth v. Wright, 846 A.2d 730, 734 (Pa. Super.

2004); see also Pa.R.A.P. 903(a) (stating that a notice of appeal shall be filed

within thirty days after entry of the order from which the appeal is taken).

Because the appeal period is jurisdictional in nature, it must be strictly

construed and “may not be extended as a matter of indulgence or grace.”

Commonwealth v. Pena, 31 A.3d 704, 706 (Pa. Super. 2011) (citation

                                      -4-
J-S33030-21



omitted).   Therefore, trial courts have no authority to extend the appeal

deadline beyond thirty days. Id.

      However, this Court has declined to quash otherwise untimely appeals

in circumstances where “the failure to file a timely appeal [resulted from] a

breakdown in the court system.” Commonwealth v. Stansbury, 219 A.3d

157, 160 (Pa. Super. 2019). Generally, a breakdown generally occurs if the

trial court misstates or misinforms an appellant regarding the rules governing

post-sentence motions or the time for filing an appeal. See Commonwealth

v. Coolbaugh, 770 A.2d 788, 791 (Pa. Super. 2001) (declining to quash an

untimely appeal where “the problem arose as a result of the trial court’s

misstatement of the appeal period, which operated as a breakdown in the

court’s operation”).

      Here, the trial court reinstated Appellant’s appeal rights nunc pro tunc

on October 19, 2020. Accordingly, Appellant’s notices of appeal were due on

or before November 18, 2020. However, one day before the appeal period

expired, the trial court issued an additional order purporting to extend the

appeal deadline to December 17, 2020. See Trial Ct. Order, 11/17/20, at 1.

Because the trial court did not have the authority to extend the appeal period,

Appellant’s December 15, 2020 notice of appeal was untimely filed.        See

Wright, 846 A.2d at 734; see also Pa.R.A.P. 903(a).

      However, the trial court’s order misinformed Appellant about the

impending appeal deadline, which ultimately resulted in his failure to file a




                                     -5-
J-S33030-21



timely notice of appeal.3 Under these circumstances, we conclude that there

was a breakdown in the operations of the court that prevented Appellant from

filing a timely notice of appeal. See Coolbaugh, 770 A.2d at 791. Therefore,

we will address the merits of Appellant’s claims.

                                      Guilty Plea

       In his first issue, Appellant challenges the validity of his guilty plea at

Docket No. 8516-2017.         Appellant’s Brief at 12-14.    Specifically, Appellant

argues that the trial court failed to conduct a plea colloquy to ensure that his

plea was knowing, voluntary, and intelligent.          Id.     However, as noted

previously, the trial court concluded that Appellant failed to preserve this

claim. See Trial Ct. Op. at 3. Based on our review of the record, we agree.

       It is well settled that “[a] defendant wishing to challenge the

voluntariness of a guilty plea on direct appeal must either object during the

plea colloquy or file a motion to withdraw the plea within ten days of

sentencing. Pa.R.Crim.P. 720(A)(1), (B)(1)(a)(i). Failure to employ either

____________________________________________


3 We recognize that this Court has quashed an untimely appeal when a trial
court accurately informed the appellant about his appeal rights at sentencing,
but erroneously granted a motion to extend the appeal deadline. See
Commonwealth v. Santiago, 1450 WDA 2018, 2020 WL 1527266, at *1 &
n.5 (Pa. Super. filed Mar. 30, 2020) (unpublished mem.). However, in the
instant case, neither the docket nor the certified record indicates that
Appellant or Appellant’s counsel asked the trial court to extend the appeal
deadline. Instead, it appears that the trial court issued the order sua sponte
in light of ongoing communication difficulties caused by prison lockdowns
during the COVID-19 pandemic. See Trial Ct. Order, 11/17/20, at 1.
Therefore, given that the trial court took action before the appeal deadline
expired and without prompting from Appellant, we conclude that a breakdown
occurred.

                                           -6-
J-S33030-21



measure results in waiver.” Commonwealth v. Lincoln, 72 A.3d 606, 609-

10 (Pa. Super. 2013) (some citations omitted).

      Here, the record confirms that Appellant did not object during the plea

hearing, nor did he file a motion to withdraw his plea.            Under these

circumstances, we are constrained to find Appellant’s first issue waived. See

id.

                     Discretionary Aspects of Sentence

      In his second claim, Appellant contends that the trial court imposed

excessive sentences at both docket numbers.         Appellant’s Brief at 11.   In

support, Appellant argues that the trial court failed to provide reasons for the

sentences and “completely ignored the mitigation evidence presented

regarding [Appellant’s] history, character, and prospects for rehabilitation.”

Id. at 19. Appellant further claims that the trial court “failed to give adequate

weight” to his “lack of any previous drug treatment, that he never knew his

father, that he accepted responsibility for his crime, his strong community

supports, a lack of violence in his history, a strong work history and his

participation   in   and   graduation   from   many   prison   programs    while

incarcerated.” Id. at 11.    Therefore, Appellant concludes that the trial court

abused its discretion in imposing both sentences.

      Appellant’s claims implicate the discretionary aspects of his sentences.

It is well settled that “[c]hallenges to the discretionary aspects of sentencing

do not entitle an appellant to review as of right.” Commonwealth v. Derry,




                                        -7-
J-S33030-21



150 A.3d 987, 991 (Pa. Super. 2016) (citation omitted).      Rather, before

reaching the merits of such claims, we must determine:

        (1) whether the appeal is timely; (2) whether [the
        a]ppellant preserved his issues; (3) whether [the
        a]ppellant’s brief includes a concise statement of the
        reasons relied upon for allowance of appeal with respect to
        the discretionary aspects of sentence; and (4) whether the
        concise statement raises a substantial question that the
        sentence is inappropriate under the [S]entencing [C]ode.

Commonwealth v. Corley, 31 A.3d 293, 296 (Pa. Super. 2011) (citation

omitted).

     “To preserve an attack on the discretionary aspects of sentence, an

appellant must raise his issues at sentencing or in a post-sentence motion.

Issues not presented to the sentencing court are waived and cannot be raised

for the first time on appeal.” Commonwealth v. Malovich, 903 A.2d 1247,

1251 (Pa. Super. 2006) (citations omitted).

     “The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.” Commonwealth v. Battles, 169 A.3d

1086, 1090 (Pa. Super. 2017) (citation omitted).    “A substantial question

exists only when the appellant advances a colorable argument that the

sentencing judge’s actions were either: (1) inconsistent with a specific

provision of the Sentencing Code; or (2) contrary to the fundamental norms

which underlie the sentencing process.” Commonwealth v. Grays, 167 A.3d

793, 816 (Pa. Super. 2017) (citation omitted).




                                    -8-
J-S33030-21



      Here, Appellant filed a timely notice of appeal, preserved a sentencing

claim in a post-sentence motion, and included a concise statement of the

reasons relied upon for allowance of appeal in his brief. See Corley, 31 A.3d

at 296; Malovich, 903 A.2d at 1251. To the extent Appellant claims that the

trial court failed to adequately weigh mitigating factors, that issue does not

raise a substantial question. See Commonwealth v. Zirkle, 107 A.3d 127,

133 (Pa. Super. 2014) (stating that “a claim that a court did not weigh the

[sentencing] factors as an appellant wishes does not raise a substantial

question” (citations omitted)). However, Appellant’s claim that the trial court

imposed an excessive sentence and “ignored” mitigating factors raises a

substantial question for our review. See Commonwealth v. Caldwell, 117

A.3d 763, 770 (Pa. Super. 2015) (finding that an excessive sentence claim,

together with an assertion that the court failed to consider mitigating factors,

presents a substantial question).   Therefore, we will address the merits of

Appellant’s second claim.

      Our well-settled standard of review is as follows:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Raven, 97 A.3d 1244, 1253 (Pa. Super. 2014) (citation

omitted); see also Commonwealth v. Shires, 240 A.3d 974, 977 (Pa.

                                     -9-
J-S33030-21



Super. 2020) (stating that “revocation of a probation sentence is a matter

committed to the sound discretion of the trial court and that court’s decision

will not be disturbed on appeal in the absence of an error of law or an abuse

of discretion” (citation omitted and formatting altered)).

      When fashioning a sentence, the court shall follow the general principle

that the sentence imposed should call for confinement that is “consistent with

. . . the protection of the public, the gravity of the offense as it relates to the

impact on the life of the victim and on the community, and the rehabilitative

needs of the defendant.” 42 Pa.C.S. § 9721(b); see also Commonwealth

v. Ventura, 975 A.2d 1128, 1135 (Pa. Super. 2009) (stating that “the trial

court is required to consider the particular circumstances of the offense and

the character of the defendant,” including the defendant’s “prior criminal

record, age, personal characteristics, and potential for rehabilitation” (citation

omitted)).

      When a court revokes a defendant’s probation and imposes a new

sentence, “the sentencing alternatives available to the court shall be the same

as were available at the time of initial sentencing, due consideration being

given to the time spent serving the order of probation.” 42 Pa.C.S. § 9771(b);

see also Derry, 150 A.3d at 991 (noting that although VOP courts must

consider the general sentencing principles under Section 9721(b), the

“sentencing guidelines are not required to be consulted in such instances”




                                      - 10 -
J-S33030-21



(citation omitted)).4 However, VOP courts may not impose a sentence of total

confinement unless (1) the defendant has been convicted of another crime;

(2) the defendant’s conduct demonstrates a likelihood that he will commit

another crime if not imprisoned; or (3) “such a sentence is essential to

vindicate the authority of the court.” 42 Pa.C.S. § 9771(c).

       “A sentencing court need not undertake a lengthy discourse for its

reasons for imposing a sentence or specifically reference the statute in

question, but the record as a whole must reflect the sentencing court’s

consideration of the facts of the crime and character of the offender.”

Commonwealth v. Crump, 995 A.2d 1280, 1283 (Pa. Super. 2010) (citation

omitted). Further, where a presentence investigation (PSI) report exists, “we

shall . . . presume that the sentencing judge was aware of relevant information

regarding the defendant’s character and weighed those considerations along

with mitigating statutory factors.”            Commonwealth v. Conte, 198 A.3d

1169, 1177 (Pa. Super. 2018) (citation omitted); see also Commonwealth

v. Watson, 228 A.3d 928, 936 (Pa. Super. 2020) (reiterating that sentencing

courts “are under no compulsion to employ checklists or any extended or

systematic definitions of their punishment procedure” and that, where a PSI


____________________________________________


4We note that the Resentencing Guidelines apply when probation is revoked
based on an offense committed on or after January 1, 2020. See 204 Pa.
Code § 307.2(b); see also 42 Pa.C.S. § 2154.4. Here, because Appellant
committed the underlying offense in 2017, the trial court was not required to
consider the Resentencing Guidelines when imposing Appellant’s VOP
sentence.

                                          - 11 -
J-S33030-21



exists, “the sentencing court’s discretion should not be disturbed” (citation

omitted)).

       However, “[w]e cannot re-weigh the sentencing factors and impose our

judgment in the place of the sentencing court.” Commonwealth v. Macias,

968 A.2d 773, 778 (Pa. Super. 2009) (citation omitted). Additionally, it is well

settled that “Pennsylvania law affords the sentencing court discretion to

impose its sentence concurrently or consecutively to other sentences being

imposed      at   the    same     time    or   to   sentences   already   imposed.”

Commonwealth v. Austin, 66 A.3d 798, 808 (Pa. Super. 2013) (citation

omitted).

       Here, before imposing Appellant’s sentences, the trial court stated:

       I have considered the sentencing guidelines, the previous pre-
       sentence investigation reports, and I sentence you for punishment
       and prevention of further crimes, rehabilitation, vindication of the
       court’s authority, and the fact that you may be a threat to the
       public. I took into consideration your plea and your past records,
       and I will deviate from the guidelines[5] as the Commonwealth has
       requested, and I considered the arguments of counsel and the
       Commonwealth.

N.T. Sentencing Hr’g, 12/18/18, at 16.

       In its Rule 1925(a) opinion, the trial court addressed Appellant’s

sentence in the new criminal case at Docket No. 8516-2017 as follows:

       Contrary to Appellant’s claims, this court properly considered all
       relevant discretionary factors when fashioning its sentence. This
       court considered the presentence report, statements from defense
____________________________________________


5We note that, based on the Commonwealth’s recommendation, the trial court
imposed sentences within the mitigated guideline range.

                                          - 12 -
J-S33030-21


      counsel, statements from Appellant’s cousin, and Appellant’s own
      statements at the time of sentencing. This court was aware that
      Appellant’s criminal history consists entirely of non-violent drug
      offenses - and in fact asked several questions specifically clarifying
      the nature of Appellant’s prior record - and that the gun in
      question was not found on his person. It took into consideration
      that Appellant serves as the primary caretaker for his mother, and
      that he is involved in raising his daughter. This court took into
      consideration that, despite his history of drug offenses, Appellant
      appears to have been successful in maintaining some form of
      legitimate employment, and that Appellant was taking advantage
      of educational and job training programs while incarcerated. This
      court appreciates that Appellant appears remorseful for his
      actions, and that he hopes to lead a productive and law-abiding
      life going forward.

      Unfortunately, this court cannot ignore the fact that Appellant has
      committed numerous drug offenses, and was on probation for
      multiple drug cases at the time of this offense. Appellant has had
      numerous chances to rehabilitate himself while not in custody, and
      has not been able to do so. This court was particularly concerned
      that a loaded firearm with an obliterated serial number was found
      in Appellant’s home, indicating that he poses more of a threat to
      public safety than his non-violent record might suggest. As such,
      this court fashioned a sentence intended to rehabilitate Appellant
      and protect the public.

Trial Ct. Op. at 4-5.

      With respect to Appellant’s VOP sentence at Docket No. 534-2011, the

trial court explained:

      Here, Appellant satisfied all three of the conditions of [Section]
      9771(c). His plea to PWID, conspiracy, and VUFA placed him in
      direct violation of this court’s probation. Appellant’s multiple drug
      convictions and the fact that he was found in possession of an
      illegal firearm lead this court to believe that he will continue to
      commit crimes if not incarcerated. Moreover, as this court stated
      at the time of sentencing, the sentence was essential to vindicate
      the authority of the court. It is clear from Appellant’s record and
      the fact that he was this court’s probation as well as probation for
      another drug offense [supervised by a different judge] at the time


                                     - 13 -
J-S33030-21


       of his violation, that he does not respect the rules of probation or
       the authority of the court.

Id. at 6-7 (footnote omitted).

       Based on our review of the record, we discern no abuse of discretion by

the trial court. See Shires, 240 A.3d at 977; Raven, 97 A.3d at 1253. The

record reflects that the trial court considered the appropriate sentencing

factors and mitigating evidence as stated at the sentencing hearing and

ultimately imposed sentences in the mitigated range. See Ventura, 975 A.2d

at 1135; see also Crump, 995 A.2d at 1283.

       Further, the trial court had the benefit of prior PSI reports, along with a

new PSI report that the trial court ordered prior to Appellant’s sentencing on

both matters in 2018. Although the trial court did not specifically discuss the

details contained in Appellant’s new PSI report, we presume that the trial court

“was aware of relevant information regarding [Appellant’s] character and

weighed those considerations along with mitigating statutory factors.” Conte,

198 A.3d at 1177; see also Watson, 228 A.3d at 936.

       Under these circumstances, we have no basis to conclude that the trial

court abused its discretion in imposing Appellant’s new sentence at Docket

No. 8516-2017 or the VOP sentence at Docket No. 534-2011. See Shires,

240 A.3d at 977; Raven, 97 A.3d at 1253. Therefore, Appellant is not entitled

to relief.

       Judgments of sentence affirmed.

       Judge Bowes joins the memorandum.



                                      - 14 -
J-S33030-21


     Judge McLaughlin concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/19/2022




                                  - 15 -